THE act authorizing the taking of land of individuals, for the purpose of constructing the Wabash and Erie Canal west of Lafayette, was, objected to on the ground that the owners of the land were compelled to take certain scrip, mentioned in the act of 1842, in payment of their damages which might be assessed. The answer to that objection was held to be, that the scrip was not the only fund provided by law for the payment of said damages; the means for payment being provided by the act of 1843. R. S. 1843, p. 240.